Cite as 2020 Ark. 260
                  SUPREME COURT OF ARKANSAS
                                               Opinion Delivered:   July 9, 2020

IN RE ADOPTION OF ARKANSAS
RULES GOVERNING ADMISSION TO
THE BAR: RULE XV-A TEMPORARY
SUPERVISED PRACTICE AND JULY
2020 ARKANSAS BAR EXAMINATION




                                     PER CURIAM

        On this 9th day of July, 2020, upon the recommendation of the Arkansas Supreme

Court Board of Law Examiners, the Court adopts Temporary Supervised Practice Rule XV-

A of the Rules Governing Admission to the Bar. The Rule is adopted after the Court’s

consideration of the COVID-19 pandemic and its potential impact on applicants for the

July 2020 Uniform Bar Exam being administered in Arkansas. In addition, based on the

recommendation of the Board of Law Examiners, the Court further orders that

   1.      The July 2020 Arkansas Bar Exam will be administered as scheduled for all
           applicants properly and timely registered who wish to sit for the Exam.

   2.      Any properly and timely registered applicant for the July 2020 Bar Exam may
           have his or her application and fee transferred to the February 2021 Arkansas
           Bar Exam without penalty if written notice is given to the Executive Director of
           the Board by July 15, 2020.